Voorhies, J.
This is an appeal from a judgment of forfeiture of a bail bond. The error assigned by the appellant is, “ that the judgment was rendered without evidence, there being no statement of facts, no indictment, and no offence mentioned.”
On a perusal of the bond, we find that there is no mention made of any offence for which the defendant was answerable; and, although the Clerk certifies that the record contains all the documents and evidence in the case, yet there appears to be no indictment against the appellant. State v. Cooper, 3 An. 225.
It is, therefore, ordered and decreed, that the judgment of forfeiture be avoided and reversed, as in case of nonsuit.